Hutoheson, Justice.
1. No reference being made in the brief of counsel for plaintiff in error to the assignment of error on the overruling of the demurrers, it will be considered as abandoned.
2. Where several school districts are consolidated into one school district, the consolidated district becomes a new distinct entity, and a five-mill tax by the trustees of the consolidated district can not be levied until authorized at an election duly called and held, although before the consolidation separate elections had been held in the several districts authorizing a local tax levy for the support and maintenance of the common schools in said several districts. Perry v. Baggett, 164 Ga. 143 (137 S. E. 766); Towns v. Workmore School District, 166 Ga. 393 (142 S. E. 877); Barber v. Cummings, 167 Ga. 289 (145 S. E. 443); Register v. Colter, 171 Ga. 439 (155 S. E. 767).
3. Under the foregoing ruling and the evidence adduced at the interlocutory hearing in reference to the plea that the plaintiffs were estopped by laches from attacking the levy, the judge did not abuse his discretion in granting an injunction. Judgment affirmed.

All the Justices concur.

Marvin A. Allison and W. L. Nix, for plaintiff in error.
B. F. Duncan, contra.